DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 15 is withdrawn in view of the amendment filed 1 September 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because the woven fabric lacks antecedent basis in the claims and it is unclear if the woven fabric is intended to describe the material of the “nonconductive hollow textile bodies” recited in independent claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al. (US 2014/0200538 A1) in view of Hayashi et al. (JP 2013-205181 A).
Regarding claim 14, Euliano et al., herein Euliano, discloses a self-transmitting sensor (10a; fig. 2) comprising: a ribbon sensor (26, 28, 20) which generates electromotive forces on its own, comprising: a first conductive line (26) including a first metal portion formed of a first metal (conductive leads 26 and 28 include metal portions made of different metals such as silver and zinc; ¶ [0062]); a second conductive line (28) including a second metal portion formed of a second metal being different from the first metal (¶ [0062]), the second conductive line (28) being placed parallel to the first conductive line (26), being shaped in a ribbon shape together with the first conductive line (conductive leads 26 and 28 are parallel to each other on substrate 20 and together are shaped in a ribbon shape; figs. 2 and 3); and an IC tag (30) including an electricity-storing element (integrating capacitor; ¶ [0081]), which stores electricity generated by and received from the ribbon sensor (the integrating capacitor stores electricity generated by galvanic cell 24; ¶ [0081]), and a transmitting element (32), wherein the transmitting element (32) is intermittently activated by the electricity stored in the electricity-storing element (antenna 32 is intermittently activated when electricity generated by galvanic cell 24 and stored in the integrating capacitor reaches a threshold; ¶ [0081]), wherein an amount of the electricity received by the electricity-storing element (integrating capacitor) from the ribbon sensor (10a) is less than an amount of electricity to continuously activate the transmitting element (an amount of electricity received by the integrating capacitor from sensor 10a is less than an amount of electricity to continuously activate antenna 32, therefore, the “integrate and fire” transmission technique is used; ¶¶ [0079-0080]).  
Regarding claims 3-7, Euliano discloses wherein the first metal of the ribbon sensor (10a) is on selected from zinc and zinc-based metal and wherein the second metal of the ribbon sensor is one selected from silver and silver-based metal (the respective metals in conductive leads 26 and 28 may be zinc and silver; ¶ [0062]); wherein the first conductive line (26) of the ribbon sensor (10a) is formed of one selected from zinc and zinc-based metal (zinc; ¶ [0062]); wherein the first conductive line (26) of the ribbon sensor (10a) is formed of a fiber (film) having zinc or zinc-based metal deposited on a surface of the fiber (the metals for conductive leads 26 and 28 may be formed by vapor deposition onto a film; ¶ [0063]); wherein the second conductive line (28) of the ribbon sensor (10a) is formed of one selected from silver and silver-based metal (¶ [0062]); wherein the second conductive line (28) of the ribbon sensor (10a) is formed of a fiber (film) having silver or silver-based metal deposited on a surface of the fiber (the metals for conductive leads 26 and 28 may be formed by vapor deposition onto a film; ¶ [0063]). 
Regarding claims 10-12, Euliano discloses wherein exposed portions of the first and second conductive lines (26, 28) of the ribbon sensor (10a) are provided on a ribbon (substrate 20 of sensor 10a is a narrow strip of bendable material and is therefore, a ribbon; fig. 15); wherein the ribbon sensor (10a) further comprises a connection plug provided at one or both ends of the first conductive line (at least a connection between conductive lead 26 and integrated circuit 30 is a connection plug; fig. 2); wherein the ribbon sensor (10a) further comprises a connection plug provided at one or both ends of the second conductive line (at least a connection between conductive lead 28 and integrated circuit 30 is a connection plug; fig. 2).
Regarding claims 15-17, Euliano discloses a detection system (fig. 18) comprising: the self-transmitting sensor (10); a relay (202) installed within a range reachable by signals transmitted from the self-transmitting sensor (transceiver 202 is installed within a range reachable by signals 208 transmitted from sensor 10); and a receiver (206) configured to receive the signals from the relay (computer system 206 receives signals from transceiver 202; fig. 18); wherein the detection system detects water leakage (sensor 10a may detect leakage of various fluids such as juice and urine which include water; ¶ [0068]); a water leakage detection system for structures (sensor 10a may detect leakage in various structures such as diaper 220 or fluid bag 400; figs. 18 and 23), wherein its ribbon sensor (10a) is placed in locations for presenting water leakage risks in a structure (sensor 10a is placed in locations of diaper 220 or fluid bag 400 that present leakage risks; figs. 18 and 23).
Although Euliano discloses the ribbon sensor (10a) on a substrate (20), it is silent on the conductive lines of the ribbon sensor (10a) being stored separately inside nonconductive hollow textile bodies.
Hayashi et al. teach a wetness sensor wherein a first conductive line (1) and a second conductive line (1) are stored separately inside nonconductive hollow textile bodies (braiding bodies 2 are formed of polyester yarn that provides insulation; Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Euliano to store the conductive lines separately within nonconductive hollow textile bodies as taught in Hayashi et al. to improve detection speed over a wide range (Hayashi et al., Abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al. (US 2014/0200538 A1), in view of Hayashi et al. (JP 2013-205181 A), and further, in view of Okamura et al. (JP 10-062290 A).
Regarding claim 8, Euliano in view of Hayashi et al. disclose the invention as set forth above.
Euliano in view of Hayashi et al. are silent on the conductive lines being twisted wires.
Okamura et al. teach first and second conductive lines (2a, 2b) of a water leakage sensor are twisted wires (sensor wires 2a and 2b are formed from a plurality of twisted wires; Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Euliano in view of Hayashi et al. with the twisted wire structure of Okamura to obtain a sensor wire having high endurance that is deformable (Okamura, Abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al. (US 2014/0200538 A1) in view of Hayashi et al. (JP 2013-205181 A), and further, in view of Park et al. (US 2019/0353550 A1).
Regarding claim 9, Euliano in view of Hayashi et al. disclose the invention as set forth above.
Although Euliano in view of Hayashi et al. are silent on a woven fabric made of PET fibers.
Park et al., herein Park, teaches conductive lines (conductive copper monofilaments) of a sensor are embedded in a nonconductive woven fabric (conductive copper monofilaments are embedded in mesh 10 which is woven; fig. 1); wherein the woven fabric (10) of the sensor is made of polyethylene terephthalate fibers (mesh 10 includes nonconductive woven PET yarn; ¶ [0061]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Euliano in view of Hayashi et al. with the nonconductive woven fabric of Park to provide a flexible substrate for the sensor that allows it to tightly bond around a structure while accommodating stress and movement without damage (Park, ¶ [0062]). 

Response to Arguments
Applicant’s arguments filed 1 September 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852